DETAILED ACTION
                                              Claim Rejections - 35 USC §102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
2.	Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John Crupi (US-8977600-B2).
	As per claim 21, Crupi teaches “a system, comprising:one or more hardware processors,’ (fig. 1); and “a nontransitory memory storing instructions that, when executed by the one or morehardware processors, causes the one or more hardware processors to perform actions comprising:retrieving, via a plurality of representational state transfer application programminginterfaces (REST APIs), external data associated with an external key performanceindicator (KPI), wherein the external data comprises data obtained from an external datasource that is external to a client instance of a managed network,” (col. 3 lines 45-col. 4 lines 35);
“retrieving, via the plurality of REST APIs, internal data associated with an internalKPI, wherein the internal data comprises data obtained from an internal data source that is
disposed within the managed network,”( col. 3 lines 45-col. 4 lines 35); and

As per claim 22, Crupi further shows “wherein the external data and the internal data areretrieved from an internal storage 
device of the client instance,” (col. 2 lines 35-col 4 lines 43).
	As per claim 23, Crupi further shows” wherein rendering, via the plurality of REST APIs,the one or more widgets comprises:
providing, via the plurality of REST APIs, the external data and the internal data to a 
userinterface (UD) rendering engine; andrendering, via the UI rendering engine, the one or more widgets using the external data and the internal data,” (col. 2 lines 35-col 4 lines 43).
	As per claim 24, Crupi further shows ”wherein the plurality of REST APIs are configuredto retrieve the external data and the 
internal data in response to receiving a request from the UI rendering engine,” (col. 2 lines 35-col 4 lines 43).
	As per claim 25, Crupi further shows” wherein the request from the UI rendering enginecomprises a request to add a new 

format,’ (col. 2 lines 35-col 4 lines 43).
	As per claim 26, Crupi further shows” wherein the performance analytics dashboardcomprises a UI configured to enable user 
interaction with the external data and the internal data,” (col. 2 lines 35-col 4 lines 43).
	As per claim 27, Crupi further shows” wherein the UI implements one or more JavaScriptlibraries to visualize the one or more widgets,” (col. 2 lines 35-col 4 lines 43).
	As per claim 28, Crupi further shows” wherein the external KPI and the internal KPI eachcomprise one or more breakdowns of the external data and internal data, respectively, and whereinthe one or more breakdowns include a priority, category, assignment group, state, age, orcombination thereof, of data within the external data and the internal data,” (col. 2 lines 35-col 4 lines 43).
	As per claim 29, Crupi further shows” wherein each of the one or more widgets is configured to load the external data or the  internal data only once when the widget is initiallyloaded onto the performance analytics dashboard,’ (col. 2 lines 35-col 4 lines 43).
	As per claim 30, Crupi teaches”a method, comprising”:

that is external to a client instance of a managed network,” (col. 3 lines 45-col. 4 lines 35);
“retrieving, via the plurality of REST APIs, internal data associated with an internal KPI,wherein the internal data comprises data obtained from an internal data source that is 
disposed within the managed network,” (col. 3 lines 45-col. 4 lines 35); and
“rendering, via the plurality of REST APIs, one or more widgets on a performance 
analyticsdashboard using the external data and the internal data, wherein the one or more widgets visualizethe external KPI and the internal KPI,” (col. 3 lines 45-col. 4 lines 35).
	As per claim 31, Crupi further shows” wherein the external data and the internal data areretrieved from an internal storage 
device of the client instance,” (col. 2 lines 35-col 4 lines 43).
	As per claim 32, Crupi further shows” wherein rendering, via the plurality of REST APIs,the one or more widgets comprises”:
“providing, via the plurality of REST APIs, the external data and the internal data to a 
user interface (UD) rendering engine,” (col. 2 lines 35-col 4 lines 43); and

	As per claim 33, Crupi further shows” wherein the plurality of REST APIs are configuredto retrieve the external data and the internal data in response to receiving a request from the UI rendering engine,” (col. 2 lines 35-col 4 lines 43).
	As per claim 34, Crupi further shows” wherein the performance analytics dashboardcomprises a UI configured to enable user interaction with the external data and the internal data,and wherein the UI implements one or more JavaScript libraries to visualize the one or more widgets,” (col. 2 lines 35-col 4 lines 43).
	As per claim 35, Crupi teaches ”a non-transitory computer readable medium comprising computer readableinstructions, that when executed by 
one or more processors, causes the one or more processors toperform operations 
comprising”:
“retrieving, via a plurality of representational state transfer application programming
interfaces (REST APIs), external data associated with an external key performance 
indicator (KPI),wherein the external data comprises data obtained from an external data source that is external toa client instance of a managed network,” (col. 3 lines 45-col. 4 lines 35);

disposed within the managed network,” (col. 3 lines 45-col. 4 lines 35); and
“rendering, via the plurality of REST APIs, one or more widgets on a performance analyticsdashboard using the external data and the internal data, wherein the one or more widgets visualizethe external KPI and the internal KPI,’ (col. 3 lines 45-col. 4 lines 35).
	As per claim 36, Crupi further shows” wherein theexternal data and the internal data are retrieved from an internal storage device of the client instance,:” (col. 2 lines 35-col 4 lines 43).
	As per claim 37, Crupi further shows” whereinrendering, via the plurality of REST APIs, the one or more widgets comprises”:
“providing, via the plurality of REST APIs, the external data and the internal data to a 
user interface (UD) rendering engine,” (col. 2 lines 35-col 4 lines 43); and
“rendering, via the UI rendering engine, the one or more widgets using the external data and the internal data,” (col. 2 lines 35-col 4 lines 43).
	As per claim 38, Crupi further shows” wherein theplurality of REST APIs are configured to retrieve the external data and the internal data in responseto receiving a request from the UI rendering engine,” (col. 2 lines 35-col 4 lines 43).
	As per claim 39, Crupi further shows”

data within the external data and the internal data,” (col. 2 lines 35-col 4 lines 43).
	As per claim 40, Crupi further shows” wherein each ofthe one or more widgets is configured to load the external data or the 
internal data only once whenthe widget is initially loaded onto the performance analytics dashboard,” (col. 2 lines 35-col 4 lines 43).

                                                                             Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


                                                                  

                                                                    Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757. The examiner can normally be reached on Mon-Thurs 6-4:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Aug. 13, 2021                                            /KIM T NGUYEN/                                                                  Primary Examiner, Art Unit 2153